EXHIBIT 21.1 – SUBSIDIARIES OF J & J SNACK FOODS CORP. Place of Incorporation J & J Snack Foods Investment Corp. Delaware The ICEE Company Delaware J & J Snack Foods Corp. of California California J & J Snack Foods Corp./Mia Pennsylvania J & J Snack Foods Corp. of Pennsylvania Pennsylvania J & J Snack Foods Sales Corp. New Jersey J & J Snack Foods Transport Corp. New Jersey ICEE-Canada, Inc. Canada ICEE de Mexico, S.A. De C.V. Mexico J & J Restaurant Group, LLC New Jersey Bakers Best Snack Food Corp. Pennsylvania Pretzels, Inc. Texas Federal Pretzel Baking Company, LLC Pennsylvania Country Home Bakers, LLC Georgia ICEE of Hawaii, Inc. Hawaii DADDY RAY’S, Inc. Missouri Hom/Ade Foods, Inc. Florida J & J Snack Foods Corp. of Canada Canada J &J Snack Foods Handhelds Corp. Ohio New York Pretzel, LLC New York Swirl Holdings Corporation Delaware
